DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-13, 15, 16 and 18-22 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display panel comprising a display area and an outer peripheral area wherein a first convex block is disposed on the glass substrate; the first metal layer comprises a first side close to the cutting edge of the glass substrate; the first convex block is disposed between the first side of the first metal layer and the cutting edge of the glass substrate; the first convex block and the first metal layer are formed by a same process; a height of the first convex block is no more than a thickness of the first metal layer; the first convex is insulated from a circuit disposed on the first substrate, in combination with all the other claim limitations; claim 21) a display panel comprising a display area and an outer peripheral area, wherein a convex block is disposed on the insulating layer; the first metal layer comprises a first side close to the cutting edge of the glass substrate; the second metal layer comprises a second side close to the cutting edge of the glass substrate; the convex block is disposed between the first side of the first metal layer and the second side of the second metal layer; the convex block and the second metal layer are formed by a same process; a height of the convex block is no more than a thickness of the second metal claim 22) a display panel comprising a display area and an outer peripheral area, wherein a first groove is disposed on the insulating layer; the second metal layer comprises a second side close to the cutting edge of the glass substrate; the first groove is disposed between the second side of the second metal layer and the cutting edge of the glass substrate; the first groove is recessed from the insulating layer to the glass substrate; and the first groove and the insulating layer are formed by a same process, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871